Citation Nr: 1507344	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a cardiovascular disability. 

3.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  Subsequently the Veteran served with the Michigan Air National Guard from March 1986 until his retirement in May 2009, during which time he had additional verified active duty from September 22, 2001, to November 4, 2001, and from November 27, 2002, to January 8, 2003.  

This case comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Detroit, Michigan, notified the Veteran of that decision.  Due to the location of the Veteran's residence, jurisdiction of the case remains with the Detroit RO.  

In April 2010, September 2012, and November 2013, the Board remanded the case for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran's congenital narrowing of the cervical canal was not subjected to a superimposed disease or injury which created additional disability.

2.  Any increase in the Veteran's pre-existing degenerative disc disease of the cervical spine during ACDUTRA was due to the natural progress of the disease.

3.  The Veteran's cardiovascular disability did not have its onset in active service and it is not causally related to active service, nor did it manifest to a compensable degree within one year following separation from a qualifying period of active service.

4.  The Veteran's thyroid disability did not have its onset in active service and it is not causally related to active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for a cardiovascular disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for a thyroid disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2006 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in June 2007.  

The Board acknowledges that the September 2006 letter did not notify the Veteran of the criteria for establishing secondary service connection.  However, a December 2013 letter notified him of those criteria, and his claims were readjudicated in a September 2014 supplemental statement of the case.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Board notes that the Veteran's service medical records may be incomplete.  Where a Veteran's service medical records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran has been properly advised and he has replied that he has no additional service medical records in his possession.  Further, the AOJ has made numerous attempts to obtain any additional service medical records but has received negative replies from the repository agencies.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind. 

VA provided the Veteran with an examination in September 2007 to determine the nature and etiology of a cervical spine disability.  As the report of that examination did not contain an opinion on the etiology of the Veteran's disability, the Board requested another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the May 2010 examination report and June 2010 addendum to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file and the Veteran's own statements.  

Although an examination or opinion was not obtained in connection with the claims for service connection for cardiovascular and thyroid disabilities, the Board finds that VA was not under an obligation to provide one, as an examination is not necessary to make a decision on the claims. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

In this case, the record is absent any evidence of the claimed disabilities in service and the Veteran concedes that.  The Veteran is claiming service connection for a cardiovascular disability on a presumptive basis as having become manifest within one year of separation from active service.  However, he does not have the requisite 90 days of service for the period of active service in question.  Further, aside from the Veteran's statements that the cardiovascular disability is related to anthrax vaccinations in service, there is no competent evidence indicating a nexus between the disability and service.  He has not provided a medical opinion or any medical treatises indicating a link to service.  As service connection for a cardiovascular disability is being denied, an opinion on whether a thyroid disability was caused or aggravated by the cardiovascular disability is not warranted.  Thus, neither an examination nor an opinion need be obtained in this case.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis and cardiovascular disease, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Cervical Spine Disability

On the August 2006 claim for benefits, the Veteran indicated that a cervical spine disability began in 2005.

Initially, the Board observes that the Veteran does not claim, and the record does not show, that the cervical spine disability had its onset in or is causally related to the period of active duty from August 1972 to August 1974.

The Veteran's service personnel records show he was ordered to annual training from April 18, 2005, to April 24, 2005.  There are no service medical records from that period.

An April 2, 2005, MRI of the cervical spine showed multi-level cervical spine stenosis from a congenitally narrow vertebral canal with superimposed degenerative disk spur complexes, and severe cord compression at C3-C4 and moderate cord compression at C4-C5.  The MRI was ordered because of complaints of left-sided weakness and hyper-reflexia.  An October 15, 2005, MRI showed a disc osteophyte complex resulting in significant cord compression with areas of degenerative change resulting in less severe central and foraminal narrowing.

During a September 2007 VA examination, the Veteran stated that one day in 2005 after getting out of bed he started to experience pain in his neck with stiffness and pain in the legs.  

June 2008 statements from fellow servicemen indicate the Veteran had symptoms of cervical radiculopathy in April 2005 while preparing for an operational readiness inspection.

At a May 2010 VA examination, and in a June 2010 addendum, the examiner provided diagnoses of degenerative changes of the cervical spine and congenital narrowing of the cervical canal.  The examiner opined that the disabilities were not related to active duty.  The examiner indicated there was no medical evidence of the disabilities during service.  The examiner noted that the Veteran's symptoms started in 2005.  The examiner observed that there was no change in the congenital condition of narrowing of the cervical canal, which was not a disease process but rather a developmental defect.  The examiner further observed that the Veteran's cervical spine disabilities were due to their natural progression.

In an April 2012 statement the Veteran indicated his cervical spine disability began during a period of active duty for training in April 2005 while preparing for an operational readiness inspection, lifting, loading, and moving heavy equipment and tool boxes.  He indicated he must have injured himself, but did not realize it, having symptoms of left leg heaviness associated with left hand tingling and numbness.  

The Board observes that the regulations concerning the presumption of soundness and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

The record indicates the Veteran served from April 18, 2005, to April 24, 2005, during a period of annual training, which the Board observes is ACDUTRA.  Medical records prior to that period of ACDUTRA show symptoms of cervical radiculopathy and MRI evidence of cervical spine stenosis from a congenitally narrow vertebral canal, degenerative disc disease, and resultant severe cord compression.  An October 2005 MRI showed progression of those disabilities.  While the Veteran claims his cervical spine disability first manifested during the April 2005 period of ACDUTRA, the objective medical evidence of record shows the disabilities manifested prior to that time.  Thus, the question then becomes whether any of the Veteran's cervical spine disabilities was aggravated by ACDUTRA.  

Specific to the congenital narrowing of the cervical canal, the Board observes that congenital or developmental defects are not diseases or injuries within the meaning of VA laws, and service connection for such is not warranted.  38 C.F.R. § 3.303(c) (2014).  VA regulations prohibit service connection for congenital or developmental defects unless the congenital or developmental disorder was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).  

With respect to the congenital narrowing of the cervical canal, the VA examiner stated it was a developmental defect and not a disease process.  As indicated above, there is no objective evidence the Veteran suffered an injury to the cervical spine during ACDUTRA.  Even if the Board were to concede the Veteran suffered an injury in ACDUTRA, the VA examiner opined all of the Veteran's disabilities were due to the natural progress of the disease, which indicates that no additional disability was created as a result of any superimposed disease or injury.  Thus, the Board finds the Veteran's congenital narrowing of the cervical canal was not subjected to a superimposed disease or injury which created additional disability.

With respect to the degenerative disc disease, there is no evidence of an increase in disability during ACDUTRA.  While statements made by the Veteran and fellow servicemen indicate he had symptoms of cervical radiculopathy during ACDUTRA, the medical evidence shows he had those symptoms prior to ACDUTRA and there is no indication that the symptoms during ACDUTRA were any greater in severity or frequency.  Regardless, the VA examiner opined that all of the Veteran's cervical spine disabilities were due to the natural progress of the disease.  Thus, the Board finds that any increase in the pre-existing degenerative disc disease of the cervical spine during ACDUTRA was due to the natural progress of the disease.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the questions regarding the creation of additional disability and progression of disability extend beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology.  

In conclusion, the Board finds that service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Cardiovascular and Thyroid Disabilities

On the August 2006 claim for benefits, the Veteran indicated a cardiovascular disability, diagnosed as atrial fibrillation, began in June 2002 and thyroid disability, secondary to medication for the cardiovascular disability, began in December 2002.  On a June 2008 substantive appeal, he stated that the cardiovascular and thyroid disabilities were diagnosed within seven months of a period of activation.

Initially, the Board observes that the Veteran does not claim, and the record does not show, the his cardiovascular and thyroid disabilities had their onset in or are causally related to the period of active duty from August 1972 to August 1974.

In an April 2012 statement, the Veteran indicated that the cardiovascular disability manifested within one year of separation from active service.  He noted serving on active duty in Saudi Arabia from September 22, 2001, to November 4, 2001, and being diagnosed with atrial fibrillation on July 31, 2002, during a workup for an allergic reaction to shellfish.  Medical records confirm his report and clarify that it was a disability of new onset.  He attributed the cardiovascular disability to an unexplained illness or to anthrax vaccinations.

While presumptive service connection for cardiovascular disease may be granted if the disease becomes manifest within one year of separation from active service, the Veteran does not have the requisite 90 days or more of active service for that period of service to be a qualifying period of service for presumptive service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The period of service in question is active duty service from September 22, 2001, to November 4, 2001, which amounts to only 44 days.  Thus, service connection for a cardiovascular disability on a presumptive basis is not warranted.

Notwithstanding the presumptive provisions, service connection may be established by showing that a disability resulting in disability is, in fact, causally linked to active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service medical records do not show any complaints, findings, or diagnoses of any cardiovascular disability.  The Veteran acknowledged the cardiovascular disability did not manifest during a period of active service.  Thus, the Board finds the cardiovascular did not have its onset in active service.  The more persuasive evidence of record shows that the cardiovascular disability first manifested after separation from service.

While the Veteran claims the cardiovascular disability is due to an unexplained illness resulting from service in the Persian Gulf, the cardiovascular disability has been diagnosed as atrial fibrillation.  Thus, the presumptive provisions of 38 C.F.R. § 3.317 do not apply as the claimed disability is attributable to a known medical causation..  

While the Veteran claims the cardiovascular disability is due to anthrax vaccinations in service, he has not provided a medical opinion or any medical treatises indicating such a link.  The Board again notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran has dated the onset of symptoms to after separation from service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology.  Thus, the Board finds the preponderance of the evidence is against that the Veteran's cardiovascular disability is related to active service.

Considering the above finding that service connection for a cardiovascular disability is not warranted, service connection for a thyroid disability, as secondary to that cardiovascular disability, is not warranted.  38 C.F.R. § 3.310 (2014).  

While not claimed by the Veteran, service connection for a thyroid disability on a direct service incurrence basis is also not warranted.  There is no evidence of the disability in active service and no evidence of a link between the disability and that service.

Accordingly, the Board finds that service connection for a cardiovascular disability and a thyroid disability is not warranted.  As the preponderance of the evidence is against each claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a cardiovascular disability is denied.

Service connection for a thyroid disability is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


